[lti.jpg]

Exhibit 10.1

EMPLOYMENT AGREEMENT

 

WHEREAS, in consideration for Learning Tree International, Inc.’s employment and
continued employment of David C. Collins (hereinafter referred to as
“Employee”), Learning Tree International, Inc. (hereinafter referred to as
“Company”) and Employee desire to enter into this Agreement to set forth the
terms and conditions of such employment effective October 12, 2015, and executed
on February 18, 2016.

 

NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

 

1.

STATEMENT OF WORK: Employee is currently serving as Chairman of the Board of the
Company’s Board of Directors (the “Board”) and agrees to continue to perform
such duties in accordance with the Company’s governing documents and as directed
from time to time, as shall be specified by the Board consistent with his
position. Accordingly, the Company does hereby engage Employee to provide
employment services as Chairman of the Board, as set forth herein. The Chairman
of the Board shall report directly to the Company’s Board of Directors.

 

Employee shall do Employee’s utmost to further enhance and develop the best
interests and welfare of the Company. Employee shall perform no acts contrary to
the best interests of the Company and the Company shall be entitled to all of
the benefits, profits or other results arising from or incident to all work,
services and advice of Employee.

 

Employee agrees to comply with applicable rules and procedures as may be
promulgated by the Company for employees.

 

2.

PAYMENT: As full consideration for the services rendered by Employee hereunder,
the Company agrees to pay Employee the sum of $20,833.34 per month, payable in
accordance with the Company’s payroll practices from time to time semi-monthly,
subject to withholding and deductions in accordance with all applicable laws.

 

 

A.

Said compensation is for, among other things, (i) Employee’s advice,
institutional and industry knowledge and availability to serve as Chairman of
the Board to the Company and (ii) the covenants described herein.

 

 

B.

To the extent available to him based on his employment status, during the term
of this Agreement, Employee shall be entitled to participate in such pension,
welfare, and medical insurance plans and programs as are maintained by the
Company from time to time for the general benefit of its employees. Employee
shall not accrue any personal time off (PTO).

 

 
 

--------------------------------------------------------------------------------

 

 

3.

COPYRIGHTS: Employee agrees that all writings produced by Employee while
providing services under this Agreement, with respect to which the equipment,
supplies, facilities or trade secret information of the Company were used, or
that result from any work performed by Employee for the Company hereunder, are
works done for hire and shall be the sole property of the Company and the
Company shall have the exclusive right to copyright such writings in any
country(ies). Employee further agrees to assign to the Company all interest in
any such writings, whether copyrightable or not, which Employee develops or
helps develop during Employee’s provision of employment services hereunder. This
provision shall not apply to any writing, works authored or other written
materials produced by Employee that are not directly related to Employee’s
services to the Company.

  

4.

PATENTS: Employee shall disclose promptly to the Company all ideas, inventions,
discoveries and improvements, whether or not patentable, that are developed by
Employee, or otherwise conceived by Employee, in connection with work under this
Agreement with the Company. Employee agrees that all such ideas, inventions,
discoveries and improvements shall become the sole and absolute property of the
Company and that Employee will, at the request and expense of the Company,
execute any and all documents, including, but not limited to, patent
applications and assignments, to protect the same against infringement by others
and to otherwise support the Company’s title and ownership thereof. If the
Company cannot, after reasonable effort, secure Employee’s signature on any
document or documents needed to apply for or prosecute any patent, copyright, or
other right or protection relating to an invention, then Employee hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as Employee’s agent and attorney-in-fact, to act for and on
Employee’s behalf and in Employee’s name and stead for the sole purpose of
executing and filing any such application or applications and taking all other
lawfully permitted actions to further the prosecution and issuance of patents,
copyrights, or similar protections thereon, with the same legal force and effect
as if executed by Employee.

 

For purposes of Section 4, an invention is based on the trade secrets of the
Company if the invention incorporates any such secrets in principle or design,
and if the invention was conceived or first actually reduced to practice during
the period of Employee’s employment with the Company.

 

Employee also agrees that the Company shall have the right to keep any invention
covered by this Agreement as trade secrets and Employee agrees not to disclose
any such invention to third parties, except as specifically authorized by the
Company.

 

Employee further agrees to assign to the Company all rights in any other
inventions made by Employee in the course of providing services hereunder if the
Company is required to grant those rights to the United States Government or any
of its agencies. Moreover, Employee agrees to render assistance, advice and
counsel to the Company at its request regarding any matter, dispute or
controversy with which the Company may become involved and of which Employee has
or may have reason to have knowledge, information or expertise. Such services
will be without additional compensation if Employee is then employed by the
Company and, if Employee is not then employed by the Company, for reasonable
compensation and subject to Employee’s reasonable availability otherwise.

 

 
2

--------------------------------------------------------------------------------

 

 

5.

SECRECY:

 

SECURITY CLEARANCE: As to any Company information made available to Employee
during the course of Employee’s employment, Employee agrees to cooperate in
establishing and maintaining any security clearance and to execute whatever
forms and joint agreements are required by law. Employee agrees to provide and
maintain a system of security controls in accordance with the requirements of
the U.S. Government or as may be required by law.

 

NON-DISCLOSURE OF CONFIDENTIAL INFORMATION: Confidential and Proprietary
Information (“Confidential Information”) is defined to include, but is not
limited to, Company books; records; compilations of information; processes;
teaching methods and techniques; secret inventions and specifications;
information about computer programs or systems; names; usages and requirements
of past, present and prospective customers of the Company; processes or methods
by which the Company promotes its services and products and obtains customers;
customers’ buying habits and special needs; profits; sales; suppliers;
personnel; pricing policies; operational methods; technical processes and other
business affairs and methods, and plans for future developments and other
information which is not readily available to the public. Confidential
Information also includes, but is not limited to, any information and material
relating to any customer, vendor, licensor, licensee or other party transacting
business with the Company. Employee hereby acknowledges that Confidential
Information is developed and will be developed by or for the Company at great
expense.

 

Employee will have access to and receive Confidential Information and agrees,
during the term of employment and forever thereafter, to keep confidential all
information provided by the Company, excepting only such information as is
already known to the public. Employee agrees not to release, use or disclose any
Confidential Information or permit any person to examine and/or make copies of
any documents which contain or are derived from Confidential Information, except
with the prior written permission of the Board of Directors or its designee.
Employee shall not make use of any Confidential Information for Employee’s own
purposes or the benefit of anyone other than the Company.

 

Employee recognizes and acknowledges that the list of the Company’s customers,
as it may exist from time to time, is a valuable, confidential, special, and
unique asset of the Company’s business. Employee will not, during or after the
term of Employee’s employment, use or disclose the list of the Company’s
customers or any part thereof to any person, firm, corporation, association, or
other entity for any reason or purpose whatsoever.

 

RETURN OF PROPERTY: Employee agrees that upon request by the Company, and in any
event upon termination of employment, Employee shall turn over to the Company
all documents, papers or other material in Employee’s possession or under
Employee’s control which may contain or be derived from Confidential
Information, together with all documents, notes or other work product which is
connected with or derived from Employee’s services to the Company, whether or
not such material is at the date hereof in Employee’s possession.

 

Employee agrees that Employee shall have no proprietary interest in any work
product developed or used by Employee arising out of Employee’s employment by
the Company hereunder. Employee shall, from time to time as may be requested by
the Company, do all things which may be necessary to establish or document the
Company’s ownership interest in any such work product, including, but not
limited to execution of appropriate copyright applications or assignments.

 

 
3

--------------------------------------------------------------------------------

 

 

6.

SOLICITING: In order to protect the Company’s business and customer
relationships, goodwill, trade secrets and Confidential Information, and in
light of the special training that Employee has received, Employee shall not,
either during Employee’s employment with the Company, or for a period of two (2)
year immediately thereafter, either directly or indirectly:

 

 

A.

Make known to any person, firm or corporation, the names or addresses of any
customers of the Company or any other information pertaining to them;

 

 

B.

Call on, solicit, or attempt to take away or do business with any customers of
the Company on whom Employee called, worked with, received confidential or trade
secret information concerning or with whom Employee became acquainted during the
term of Employee’s employment with the Company, either for Employee or for any
other person, firm or corporation in competition with the Company; or

 

 

C.

Hire, subcontract, employ, engage, contact or solicit, for the purpose of
hiring, any person or entity who is an employee or subcontractor of the Company
on the date of Employee’s termination of employment or at any time during the
six (6) month period prior to the termination of Employee’s employment.

 

7.

TRADE SECRETS: During the term of this Agreement, Employee will have access to
and become acquainted with various trade secrets consisting of items such as
books, records, compilations of information, processes, teaching methods and
techniques, devices, secret inventions, and specifications, which are owned by
the Company and are regularly used in the operation of the business of the
Company, which the Company desires to protect and preserve as secrets for its
own use. Employee shall not disclose any of the aforesaid secrets, directly or
indirectly, or use them in any way, either during the term of this Agreement or
at any time thereafter, except as required in the course of Employee’s
employment with the Company. All files, records, documents, drawings,
specifications, equipment, products and other items relating to the Company,
whether prepared by Employee or otherwise coming into Employee’s possession,
shall remain the exclusive property of the Company.

 

8.

VIOLATION OF COVENANTS: Notwithstanding Section 10 of this Agreement, if
Employee violates or threatens to violate any of the provisions of Sections 3
through 7 of this Agreement, the Company shall be entitled (without the need to
post any bond) to a restraining order and/or an injunction to be issued by any
court of competent jurisdiction, including one in Fairfax County, Virginia,
enjoining and restraining Employee, and each and every other person,
partnership, corporation, association or other entity concerned therein, from
continuing such violations or from rendering any services to any person, firm,
corporation, association or other entity to whom such Confidential Information,
in whole or in part, has been disclosed or is threatened to be disclosed.
Employee recognizes that the violation or threatened violation of the provisions
of Sections 3 through 7 of the Agreement may give rise to irreparable injury to
the Company, which may not be adequately compensated by damages. Nothing herein
shall be construed as prohibiting the Company from pursuing any other remedies
available to the Company for such breach or threatened breach, including the
recovery of damages from Employee. These obligations shall survive the
termination of Employee’s employment.

 

 
4

--------------------------------------------------------------------------------

 

 

9.

TERMINATION OF EMPLOYMENT AGREEMENT: This Agreement and Employee’s employment
hereunder may be terminated at any time by either party, for any or no reason,
upon 90 days written notice to the other party, or such other period of time as
the parties may mutually agree. Upon termination of this Agreement and
Employee’s employment hereunder, the Company shall pay to Employee all amounts
accrued and unpaid as of the date of termination in respect of  Employee’s
salary for periods through such date. If employment hereunder is terminated,
Employee may be entitled to receive compensation for service as a director
serving on the Board, which compensation shall be determined by the Board of
Directors, if any. Notwithstanding anything to the contrary contained herein,
the termination of this Agreement and his employment shall not require or
otherwise cause the Employee to terminate or resign his position as a director
on the Board or from the position as Chairman of the Board. The position of
Chairman of the Board is a Board appointed position and Employee’s continued
service in that position shall be subject to the Board’s discretion and the
Company’s governing documents, and not the Company’s executive management team.

 

10.

ARBITRATION: This agreement to arbitrate (Section 10) shall be controlled by the
Federal Arbitration Act, which governs the interpretation and enforcement of
this agreement to arbitrate. Any and all disputes between Employee and the
Company that arise out of Employee’s employment, including disputes involving
the terms of this Agreement, shall be resolved through final and binding
arbitration. This shall include, without limitation, disputes relating to this
Agreement, Employee’s employment by the Company or the termination thereof,
claims for breach of contract or breach of the covenant of good faith and fair
dealing, and any claims of discrimination or other claims under Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans With Disabilities Act, or any other federal, state or local law or
regulation now in existence or hereinafter enacted and as amended from time to
time concerning in any way the subject of Employee’s employment with the Company
or Employee’s termination. The only claims not covered by this agreement to
arbitrate are claims for benefits under the workers’ compensation or
unemployment insurance laws, which will be resolved pursuant to those laws.
Notices of requests to arbitrate a covered claim must be made within the
applicable statute of limitations. Binding arbitration will be conducted in
Fairfax County, Virginia in accordance with the rules of the American
Arbitration Association (“AAA”). Discovery may be carried out under the
supervision of the arbitrator appointed pursuant to the rules of the AAA.
Employee will be responsible for paying the same fee to initiate the arbitration
that Employee would pay to file a civil lawsuit. The Company will pay any
remaining cost of the arbitration filing and hearing fees, including the cost of
the arbitrator. The prevailing party shall be entitled to recover its reasonable
costs and attorneys’ fees. Employee understands and agrees that the arbitration
shall be instead of any civil litigation and that this means that Employee is
waiving Employee’s right to a jury trial as to such claims. The Company and
Employee further understand and agree that the arbitrator will issue a written
decision and that the arbitrator’s decision shall be final and binding to the
fullest extent permitted by law and enforceable by any court having
jurisdiction.

 

 
5

--------------------------------------------------------------------------------

 

 

The Company and Employee may bring claims against the other only in their
individual capacities, and not as a plaintiff or class member in any purported
class or representative proceeding. There shall be no right or authority for any
dispute to be brought, heard, or arbitrated on a class, collective, or
representative basis and the Arbitrator may not consolidate or join the claims
of other persons or Parties who may be similarly situated.

 

This section does not apply or restrict either the Company or Employee from
seeking equitable relief, including injunctive relief, from any court having
competent jurisdiction, for violating this Agreement or any applicable law.

 

11.

WRITTEN PERMISSION: Except as otherwise specifically noted herein, any “written
permission” required by this Agreement is only valid if signed by the Chairman
of the Board or his designee.

 

12.

WAIVER: The delay or failure of the Company to insist upon Employee’s punctual
performance of any of the provisions of this Agreement, or the failure of the
Company to exercise any right or remedy available to it under this Agreement,
shall not constitute in any manner a waiver by the Company of any subsequent
default or breach by Employee.

 

13.

NOTICES: All notices, requests, demands or other communications under this
Agreement shall be in writing and shall be deemed to have been duly given on the
date of service, if served personally on the party to whom notice is being
given, or on the third (3rd) day after mailing, if mailed to the party to whom
notice is to be given, by first class mail, postage prepaid, and properly
addressed as follows:

 

Learning Tree International, Inc.:

 

Board of Directors

LEARNING TREE INTERNATIONAL, INC.

13650 Dulles Technology Drive, Suite 400

Herndon, Virginia 20171

 

With Copy To:

Jonathan Pavony, Esq.

Squire Patton Boggs LLP

2550 M Street NW

Washington, DC 20037

 

Notice shall be given to Employee at the most recent address reflected in
Employee’s employment records.

 

Any party may change its address for purposes of this Section 13 by giving the
other party a written notice of the new address.

 

 
6

--------------------------------------------------------------------------------

 

 

14.

GOVERNING LAW; VENUE: Except as otherwise provided or where subject to federal
law, this Agreement shall be governed by and construed in accordance with the
internal laws of the Commonwealth of Virginia, without giving effect to
Virginia’s choice of law rules. Any dispute not covered by the agreement to
arbitrate (Section 10), arising out of or related to the construction,
interpretation, enforcement of this Agreement, may be filed in any court of
competent jurisdiction, including in Fairfax County, Virginia.

 

15.

ENTIRE AGREEMENT: This Agreement constitutes the entire Agreement between the
parties and supersedes all prior or contemporaneous agreement and statements
between the parties, whether written or oral, with respect to the subject matter
hereof, and may not be contradicted by evidence of any prior or contemporaneous
statements or agreements between Employee and the Company concerning the subject
matter hereof. The parties herein represent that no other Agreement, oral or
otherwise, exists or binds any of the parties hereto. The parties hereto
acknowledge that they have not executed this Agreement in reliance upon any
other or further representation or promise of any party. No change,
modification, waiver, or amendment of this Agreement shall be of any effect
unless in writing signed by Employee and by the Chairman of the Board or his
designee.

 

16.

SUCCESSORS AND ASSIGNS: This Agreement shall be binding upon and shall inure to
the benefit of the successors or assigns of the Company.

 

17.

ASSIGNMENT: This Agreement is not assignable by Employee.

 

18.

SEVERABILITY: The provisions of this Agreement are severable. Should any
provision be for any reason unenforceable, the remainder of the provisions shall
remain in full force and effect. The provisions of this Agreement shall be
interpreted, to the extent possible, to give full effect to the intent of the
parties.

 

 
7

--------------------------------------------------------------------------------

 

 

By signing below, I acknowledge that I have read this Agreement carefully,
understand it, and will comply with the provisions set forth herein. I have had
the opportunity to seek independent legal advice before signing this Agreement,
and enter into this Agreement freely and voluntarily, based on my own judgment
and not on any representations or promises other than those contained in this
Agreement.

 

EMPLOYEE: 

 

David C. Collins

 

EMPLOYER:

 

Learning Tree International, Inc.

 

 

 

     

/s/ David C. Collins

 

/s/ Richard Spires

            February 18, 2016   By:        Richard Spires Date  
Title:     Chief Executive Officer

 

 

 

8